EVANS, Circuit Judge.
Now this day come the parties by their counsel, and present and file a stipulation to dismiss this appeal, which said stipulation is in the words and figures following, to wit:
“It is hereby stipulated and agreed by and between Leonora.JVlork and Arthur F. Shaw, by their attorneys, Harry J. Myerson and Charles R. Aiken, Appellants in the above and foregoing appeal, and Louis Joliet Garage Corporation, Debtor, and William M. Knutson, George Blatt and A. L. Madsen, Appellees, by their attorneys, Wilhartz & Hirsch, Snapp, Heise & Snapp, and Robert W. Thomas,' that the above and foregoing appeal by Appellants may be dismissed without costs.”
On consideration whereof, it is now here ordered, adjudged and decreed by this court that this appeal be, and the same is hereby, dismissed, without costs, pursuant to the foregoing stipulation.